Title: To George Washington from Lieutenant Colonel Ethan Allen, 2 November 1776
From: Allen, Ethan
To: Washington, George

 

Sir,
November 2 1776 New York Harbour

Having Procur’d the favour of Writing a few Lines to your Excellency, I Cherfully Exbrace the oppertunity and Entertain fond Hopes Shortly to pay my compliments to your Excellency Personally; The Kings Officers Incourage me that it will not be long before I am Exchanged, and I doubt Not but that your Excellency will Promote it, the more so, as I have suffered a long and sevear Imprisonment; Tho, in the passage from Halifax to Newyork Harbour, where I have been a few days, I was Courteously Treated by Capt. Smith & his Officers of the Lark Frigate in which I Sailed, and am now on Board a Transport Cal’d the Glasgow, where I am well Used, and have in great measure recover’d my Health, provided a little Cash could be Sent me it would Oblige your Excellency’s Most Obedient Humble Servt

Ethan Allen


P.S. There are Twenty four Prisoners with me, some of them were Taken at Bunkers Hill but the most of them with me Near Montreal, here are Included the Master of the Brigg Washington & his Mait, Also Mr James Lovell from Boston, who is this day to be Set at Liberty in Exchange for Governor Skeen; the Prisoners are all well but Earnestly desire their Liberty.


E.A.

N.B. Capt. Fransis Procter of a Train of Artillery is Included in the Above Number of Prisoners.


E.A.
